Citation Nr: 1746609	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) prior to February 19, 2015, and excess of 30 percent thereafter.  

2.  Entitlement to service connection for residuals of a bilateral ankle injury.

3.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for undiagnosed joint and muscle pain, claimed as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1993, with verified service in the Southwest theater of operations.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains VA treatment records up through December 2016.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is necessary regarding the Veteran's claim of service connection for chronic fatigue syndrome.  There are two conflicting opinions of record regarding whether the Veteran actually has chronic fatigue syndrome.  In a VA examination report March 2011, the examiner stated that the Veteran really did not meet the criteria for CFS, but provided no further elaboration.  Ina a privately completed DBQ in March 2015, the medical provider diagnosed chronic fatigue syndrome and myalgia, and noted that the Veteran's symptoms had been present upon his initial visit in May 2008.  The provider, however, gave no elaboration on how the Veteran met the criteria.  Given the conflicting evidence of record pertaining to whether the Veteran has a present diagnosis of chronic fatigue syndrome, and the cursory nature of that evidence, the Board finds that remand is required for a clarifying examination.  

Next, remand is required for the Veteran's claims of entitlement to service connection for a bilateral ankle disorder and a muscle and joint pain disorder.  VA provided a Gulf War examination for these conditions in October 2016.  The examiner noted that the Veteran's bilateral ankle pain had not fully been worked up by a specialist to rule out other causes.  The Veteran's primary care provider had started to work him up, but there was no clear diagnosis for his intermittent ankle pain.  The examiner noted that there were multiple possible etiologies for the Veteran's ankle pain, to include gout and his history of ankle pain after running or exercise.  However, as further workup was beyond the scope of the examination, more work needed to be done to rule out other causes of ankle pain.  There is ample evidence that the Veteran suffers from chronic pain elsewhere in the record.  For instance, in the March 2015 DBQ submitted to VA, the Veteran receives a diagnosis of myalgia.  Further, April 2016 VA treatment records show the Veteran providing informed consent for long-term opioid therapy for pain.  Also, a December 2016 VA treatment note documents that the Veteran was going to see Rheumatology, presumably to attempt to obtain a clear disability picture with regard to the Veteran's joint pain.  Therefore, on remand, outstanding VA treatment records should be obtained and an examination should be provided to determine the nature and etiology of the Veteran's joint symptoms.  

Finally, remand is necessary for the Veteran's claim of entitlement to an increased rating for IBS.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA received a February 2015 private disability benefits questionnaire that served as the basis of the Veteran's current 30 percent disability rating.  VA treatment records from early 2015do not document the use of medications to treat the Veteran's IBS symptoms and do not document any complaints related to IBS.  However, a November 2015 VA treatment record documents the Veteran being prescribed pantoprazole, a medication provided to treat stomach issues.  August 2016 VA treatment records document that the Veteran was actively taking dicyclomine and pantoprazole for irritable bowels and stomach acid, respectively.  These medications were issued in response to new complaints of stomach symptoms during 2016.  This evidence suggests that there has been an increase change in the severity of the Veteran's service-connected IBS.  As such, a new examination is warranted.  

Additionally, the examiner on remand should provide a retroactive opinion as to the severity of the Veteran's IBS prior to February 19, 2015.  In this regard, "[a] higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

Here, the Veteran's disability was rated by analogy under DC 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under DC 7319, moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 38 C.F.R. § 4.114, DC 7316.  Under DC 7346, a 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations production of severe impairment of health.  A 30 percent evaluation is provided for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.

VA first provided an examination for the Veteran's claim in March 2011.  During the clinical interview, the Veteran reported having cramping, bloating, and excessive flatus.  These symptoms had been part of a long-term problem.  He generally would have three bowel movements per day, most of them loose and unformed.  He denied chronic nausea or vomiting.  He had undergone a screening colonoscopy with normal findings.  His IBS was being treated with dicyclomine and omeprazole, which helped.  The examiner noted that the Veteran's condition resulted in no functional impairment related to employment or activities of daily living.  

In the April 2011 rating decision that granted service connection for IBS and assigned an initial 10 percent rating, the decision refers to the Veteran's use of dicyclomine and omeprazole before denying that the Veteran's disability approximated the criteria for the next higher rating of 30 percent.  The Board finds that use of the March 2011 VA examination is improper absent any evidence of record describing the relief provided by medications.  On remand, the examiner should provide a retrospective medical opinion regarding the severity of the Veteran's service-connected IBS for the initial appeal period up to February 19, 2015.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed chronic fatigue syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must state whether or not a diagnosis of chronic fatigue syndrome is appropriate and reconcile that finding with the evidence of record.  The examiner is specifically requested to discuss the March 2011 VA examination and subsequent March 2015 disability benefits questionnaire and VA treatment records from 2015 onward showing a diagnosis of chronic fatigue syndrome.  If a diagnosis of chronic fatigue syndrome is rendered, service connection would be warranted on a presumptive basis, and an etiological opinion is not necessary.  

4.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding his ankle disability and joint pains.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's joint pain, to include bilateral ankle symptoms, can be attributed to a known clinical diagnoses? If yes, provide an opinion regarding whether it is it at least as likely as not (50 percent or greater probability) that each of the identified clinical diagnoses are etiologically related to symptoms noted in service or otherwise related to active service, to include wear and tear sustained during active service? 

b.  If the Veteran's joint pain, to include bilateral ankle symptoms, cannot be attributed to known clinical diagnoses, is it at least as likely as not that the symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology? For each diagnosable chronic multi-symptom illness with a partially explained etiology opine whether it is at least as likely as not that it is related to Persian Gulf exposures.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to evaluate the severity of his service-connected irritable bowel syndrome (IBS), including determining the severity of the Veteran's condition in an unmedicated state.  The claims file must be made available to the examiner for review.  The examiner must report all signs and symptoms necessary for evaluating the Veteran's service-connected IBS under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications.

The examiner should determine the severity of the Veteran's IBS from February 23, 2010, to February 19, 2015, if possible, without consideration of the ameliorative effects provided by medications.   

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




